DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character 11 (in Fig. 1a) has lead lines pointing to two different structures, and reference character 12 (in Fig. 1a) has lead lines pointing to two different structures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The disclosure is objected to because of the following informalities: as noted in the drawings objections above.  Appropriate correction is required.

Claim Objections
Claim 2 is/are objected to because of the following informalities:  In claim 2, Ln. 9, the phrase, “…a base of the tab…” should be change to “…[[a]]the tab base [[of the tab]]…” to establish the proper antecedent basis and for consistency purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 1, Ln. 6, the phrase, “…a container…” renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with or a different container? Further clarification is required.
	In claim 1, Ln. 7, the phrase, “…the container…” renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with such language. Further clarification is required.
	In claim 1, Ln. 10, the phrase, “…the tab…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with such language.  For instance, is the applicant encompassing “an opening tab” (claim 1, Ln. 7) when referring to “the tab” or a different tab? Further clarification is required. 
	In claim 2, Ln. 3-9, the phrase, “…a stress generated when a vertically upward load…..generated at a central part of a flange corner at a base of the tab is 2.0 to 4.5…” renders the claim to be vague and indefinite because it is unclear as to what structural limitation(s) or relationship(s) is being encompassed with such language. In other words, it is unclear as to how a stress applied to the claimed tab and/or a ratio (D/C) of 2.0 to 4.5, imparts any additional structural features on the claimed tab? Further clarification is required.
	In claim 2, Ln. 4-9, the phrase in each instance, “…the tab…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with such language.  For instance, is the applicant encompassing “an opening tab” (claim 1, Ln. 7, which claim 2 depends from) when referring to “the tab” or a different tab? Further clarification is required.
	In claim 2, Ln. 4, the phrase, “…the lid…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear as to which aforementioned structure(s) is being encompassed with such language. For instance, 
	In claim 2, Ln. 4-5, the phrase, “…a container…” renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with or a different container? Further clarification is required.
	In claim 3, Ln. 3, the phrase, “…the tab…” lacks antecedent basis and renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with such language.  For instance, is the applicant encompassing “an opening tab” (claim 1, Ln. 7, which claim 3 depends from) when referring to “the tab” or a different tab? Further clarification is required.
	In claim 3, Ln. 3, the phrase, “…a container…” renders the claim to be vague and indefinite because it is unclear to which aforementioned structure(s) is being encompassed with such language. For instance, is the applicant encompassing “a resin container” (claim 1, Ln. 2, which claim 3 depends from) when referring to “a container” or a different container? Further clarification is required.
As for claims 2 and 3, due to their dependencies from claim 1, they too have these deficiencies. 
Examiner's note: Applicant should carefully proofread all claims and make all necessary corrections. Furthermore, in view of the massive rejection under 35 USC 112, the invention as claimed could not be understood, and prior art could not be properly applied. However, to the extent that the invention could be understood as disclosed, a search has been conducted, and the following prior art is believed to be relevant.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porchia et al. (US 5992679 – art of record; hereinafter Porchia).
Regarding claim 1, Porchia teaches a resin container lid (14; configured to be fitted to and detached from a resin container), the resin container lid comprising:
a flange part (32) being formed at a peripheral edge of the resin container lid, the flange part configured to be fitted to a container; and
an opening tab (40) for detachment from the container, the opening tab projecting into an outer periphery from the flange part, wherein the tab has a flexural strength of 50 to 80 N under an environment of -30°C (Porchia Col. 2 Ln. 38 – Col. 4 Ln. 46 and Figs. 1-4).  
Examiner’s note: Porchia teaches the lid (14) and the bowl (i.e. container (12)) being made from a polypropylene homopolymer (see Porchia Col. 4 Ln. 35-41 – which is one of the materials of the claimed lid can be constructed out of). Due to the fact that Porchia teaches a substantially identical structure and material (as disclosed in the instant application); therefore, the lid (of Porchia) will have a flexural strength of 50 to 80 N under an environment of -30°C. See MPEP §2112.01 (I) or (II)
However, to the degree it can be argued that Porchia fails to teach wherein the tab has a flexural strength of 50 to 80 N under an environment of -30°C.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the tab (of Porchia) to have a flexural strength of 50 to 80 N under an environment of -30°C. Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(A)
Regarding claim 2, modified Porchia as above further teaches all the structural limitations as set forth in claim 1, except for wherein a stress generated when a vertically upward load of 1 N is applied on the tab with the lid fitted to a container is obtained by linear stress analysis, a ratio (D/C) between a maximum principal stress (C) generated at a central part of a tab base and a maximum principal stress (D) generated at a central part of a flange corner at a base of the tab is 2.0 to 4.5.
	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a stress generated when a vertically upward load of 1 N is applied on the tab with the lid fitted to a container is obtained by linear stress analysis, a ratio (D/C) between a maximum principal stress (C) generated at a central part of a tab base and a maximum principal stress (D) generated at a central part of a flange corner at a base of the tab is 2.0 to 4.5.  Since, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP §2144.05(II)(A)
Regarding claim 3, modified Porchia as above further teaches all the structural limitations as set forth in either claims 1 or 2, except for wherein force for detaching the tab from a container is 10 to 30 N under an environment of -18°C.
See MPEP §2144.05(II)(A)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents are listed on the attached PTO-892 form.
Examiner has cited particular paragraphs and/or columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant, in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or prior art(s) disclosed by the Examiner (in the attached PTO-892 form).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIJESH V. PATEL whose telephone number is (571)270-1878.  The examiner can normally be reached on Monday - Thursday 6:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
GREG PICKETT can be reached on 571-272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B. V. P./
Examiner, Art Unit 3736

	
/CHUN HOI CHEUNG/Primary Examiner, Art Unit 3736